DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn et al. (US 4487344, hereinafter ‘Blackburn’) in view of van Houweling (US 7621549) and Pearson (WO 2016/024091). 
Blackburn discloses a bicycle fork with a rack mounted thereto, comprising: a first blade of the bicycle fork, a second blade of the bicycle fork; a crown of the bicycle fork that joins the first blade to the second blade; the rack comprising: a first arm of the rack (96+100+24’) and a second arm of the rack (96’+100’+24); a first mount attached to the first arm and configured to secure the first arm to the first blade of the bicycle fork (60); a second mount attached to the second arm and configured to secure the second arm to the second blade of the bicycle fork (60’); a first accessory plate mounted to the first arm (56), wherein the first accessory plate is capable of receiving an accessory cage 
However, van Houweling teaches a bicycle fork comprising a first blade including a first internal slider (90) and a first external slider (92); a second blade including a second internal slider (91) and a second external slider (93); a fork crown connecting the first internal slider to the second internal slider (32); a bridge of the bicycle fork that joins the first external slider to the second external slider (120) as claimed.
Because Blackburn and van Houweling both teach fork structures for the front of a bicycle, it would have been obvious to one of ordinary skill in the art to substitute the suspension fork structure taught by van Houweling for the rigid fork structure taught by Blackburn to achieve the predictable result of providing suspension to the front of the bicycle.
It is noted that the modification set forth above results in the inability to mount the Blackburn rack to the fork crown, as the fork crown is in a fixed location, versus the lower, external sliders of the fork, which move up and down and are where the lower portions of the rack of Blackburn would be mounted in the proposed combination. However, the fork bridge of the van Houweling fork is the next logical place to mount the rack, due to its position being fixed relative to the lower, external sliders and providing a stable mounting location for the Blackburn rack. This is further evident after viewing the disclosure of Pearson, which specifically teaches mounting a device to the fork bridge of a bicycle fork via a bridge mount that can rest upon the fork bridge of the bicycle fork (1f)

Blackburn as modified above further discloses the bridge mount includes a clip that secures the bridge mount to the fork bridge (forward extending tab 1f, see Pearson); the clip includes a flange that engages a rear portion of the fork bridge (downwardly extending tab, bottom part of 1c below 1f, see Fig. 1) Pearson; the first accessory plate includes a plurality of mounting surfaces, and wherein each of the plurality of mounting surfaces is capable of receiving the accessory cage (unnumbered mounting holes shown in Blackburn Fig. 5); the first arm is contoured to match a shape of the first blade (curved end near 104/104; shown in Blackburn Fig. 5); the first mount comprises a clamp (60, see Blackburn Fig. 6), and wherein the clamp includes a fastener that is used to tighten and loosen the clamp (unnumbered fastener nuts, see Blackburn Fig. 5); the first mount includes a slot that is configured to receive the first arm such that the first mount is secured to the first arm (Blackburn; gap in U-bolt meets scope of being a slot); one or more fasteners to secure the first mount to the first accessory plate (unnumbered nuts on 60, see Blackburn Figs. 5, 6); a second accessory plate mounted to the second arm (unnumbered plate on second arm, opposite 56, see Blackburn Fig. 5), wherein the second accessory plate is also capable of receiving the accessory cage (functional/intended use limitation).
Blackburn as modified above discloses all limitations of the claim(s) as detailed above, except does not expressly disclose the plurality of openings on each mounting 
However, it is noted that varying the number of already existing components on an invention or varying the relative positioning of existing components are changes which were within the level of ordinary skill in the art since before the effective filing date of the invention as relatively standard design choices.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide each mounting surface with a plurality of openings rather than just one and the provide the first mount with a pair of clamps rather than just one, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the mounting surfaces such that they are positioned at an angle relative to each other, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Blackburn as modified above does not expressly disclose the plurality of mounting openings comprising threaded inserts, however Blackburn does teach using threaded inserts (nuts) in other areas as an attachment means, such as on the clamps (60, 60’).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide each mounting opening with threaded inserts as taught by Blackburn in other areas, since it has been held that mere duplication of the essential .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn et al. (US 4487344, hereinafter ‘Blackburn’) in view of van Houweling (US 7621549) and Pearson (WO 2016/024091) as applied to claim 1 above, and further in view of Bretl et al. (US 12204885, hereinafter ‘Bretl’).
Blackburn as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the fender as claimed.
However, Bretl teaches a similar bicycle mounted holder being provided with a fender (229) as claimed.
All of the component parts are known in Bretl and Blackburn.  The only difference is the combination of all the known elements into a single device by incorporating the fender taught by Bretl into the rack assembly taught by Blackburn.
Thus, it would have been obvious to one having ordinary skill in the art to add the fender taught by Bretl on the rack assembly taught Blackburn as modified above, since the fender in no way affects the other functions of the rack assembly and fender can be used in combination with a rack assembly to achieve the predictable results of helping keep the rider of the bicycle clean.

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1 and 3-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
March 22, 2021